 400DECISIONSOF NATIONALLABOR RELATIONS BOARDUnimasco,Inc. and MiscellaneousWarehousemen,Drivers&Helpers Local 986,International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Cases 21-CA-9935 and 21-RC-12122April 17, 1972DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn January 11, 1972, Trial Examiner Stanley Gil-bert issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, and General Counsel filed cross-excep-tions and a brief supporting the cross-exceptions andanswering Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.to as the Union or Teamsters,the complaint herein wasissued on May 28,1971. The complaint, as amended duringthe course of the hearing,alleges that Unimasco,Inc., here-inafter referred to as the Company or Respondent,violatedSection 8(a)(3) and(1) of theAct bydischarging TimothyDenius and Frank Martinez and by constructively dis-charging Gary Wiseman.The complaint further alleges thatRespondent engaged in other conduct violative of Section8(a)(1) of the Act. Respondent,by its answer as amendedduring the course of the hearing,denies that the dischargesof Denius and Martinez were violative of the Act, that itconstructively discharged Wiseman in violation of the Act,or that it committed the other unfair labor practices alleged.In its said answer, Respondent further alleges as a defensethat Denius and Martinez were,at the time of their dis-charges,supervisors within the meaningof the Act andcontends that,therefore,they were not `employees" pro-tected under the Act.By order of the Regional Director for Region 21, datedAugust 5,1971, the Union's objections to the election con-ducted in Case 21-RC-12122,on May 18, 1971, amon theemployees of the Company were consolidated with Case2l-CA-9935 for hearing in this proceeding. (Said objectionsand the resolutions with respect thereto are set forth herein-below subsequent to consideration of the issues in Case21-CA-9935Pursuant to notice,a hearing was held in Los Angeles,California,on August 24, 25, and 26, 1971, before this TrialExaminer.Appearances were entered on behalf of the Gen-eral Counsel,Respondent,and the Charging Party. Briefswere received from the General Counsel and the Respon-dent on October 22 and 21, respectively.Upon the entire record in this proceeding and my obser-vation of the witnesses as they testified, I make the follow-mg:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Unimasco, Inc., Gardena, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.IT IS FURTHER ORDERED that the election conductedon May 18, 1971, in Case 21-RC-12122'be, and itherebyis set aside,and that Case 21-RC-12122 be,and it hereby is, remanded to the Regional Directorfor Region 21 for the purpose of conducting a newelection at such time as he deems the circumstancespermit the free choice of a bargaining representative.[Direction of second election and Excelsior fn.omitted from pulication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,Trial Examiner:Based on a charge filedon April 8,1971, as amended on May 6 and 26,1971, byMiscellaneousWarehousemen,Drivers & Helpers Local986, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, hereinafter referredFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTAt all times material herein,Respondent,a Californiacorporation,with its principal place of business in Gardena,California, has been engaged in the manufacture of paintingequipment.During the 12-month period preceding the is-suance of the complaint,which period is representative,Respondent sold and shipped goods valued in excess of$50,000 directly to customers located outside the State ofCalifornia.Respondent is, and has been at all times material herein,an employer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(6) and (7) ofthe Act.IITHE LABORORGANIZATIONINVOLVED HEREINThe Unionis, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Union Organizational ActivityDuring the latter part of 1970 the employees discussedthe possible value of unionization and, by February 1971,there was apparently sufficient interest awakened that Mar-tinez at the request of fellow employees contacted the Un-ion.Martinez telephoned the Union and spoke with Lou196 NLRB No. 71 UNIMASCO, INC.401Richard,a business representative,who made an appoint-ment to meet Martinez at the union hall. Martinez met withRichard in the second weekof Februaryand discussed withhim the possible organization of employees in Respondent'splant.They,made an appointment to meet the followingweek(around the latter part of February)and Martinezbrought with him to the union hall three other employees.All four signed union authorization cards and discussed thebenefits oforpanization with Richard.He gave each of themcards to distribute among the other employees.During thefirstweek of March,the four employees distributed thecards to their fellow employees and Martinez returned thesigned cards(apparently 14 in number)to the Union. OnMarch17, the Unionfiled a petition for election in Case21-RC-12122, and it was stipulated that Respondent re-ceived a copy of the petition on March 18, 1971.B. The Issuesa.Whether or not Respondent,by discharging FrankMartinez and Timothy Denius on March 24, 1971, violatedSection 8(a)(3) and(1) of the Act.'b.Whether or not Respondent constructively dischargedGary Wiseman on or about April 2,1971, in violation ofSection 8(a)(3) and(1) of the Act.c.Whether or not Respondent inflicted bodily injury onWiseman on or about March 30,1971, in violation of Sec-tion 8(a)(1) of the Act.d.Whether or not Respondent between January and May1971 interfered with,restrained,and coerced its employeeswithin the meaning of Section 8(a)(1) of the Act by interro-ggation,by creating the impression that it would be futile forthe employees to select the Union as their collective-bar-gaining representative,by threats of reprisal for supportingte Union,by promises of increased benefits,and by pro-mulgating on or about March 23,1971, new plant rules andinstitutingmore severe penalties for infraction of existingrules.C. Resolution of the IssuesItwas stipulatedby the parties that up until March 17,1971,Denius was a supervisor within the meaning of theAct. (General Counsel contends that, on March 17, Deniuswas demoted from supervisor and became an employeewithin the meaning of the Act, while the Respondent con-tends that Denius was continued in the status of a supervi-sor until he was terminated on March 24, 1971.) Deniustestified to a number of statements made to him or in hispresence by Francis Moon, president of Respondent, andby Lamont Abersold, Respondent's shop foreman and anadmitted supervisor, during the time he (Denius) was admit-tedly a supervisor. During the 2 or 3 months preceding hisdischarge, up to March 17, Denius served as assistant shopforeman to Abersold.Denius testified that, on January 26, 1971, Moon statedto Abersold and him that he anticipated a "big year" andthat if there were any "troublemakers" in the shop theyshould be terminated. It was in this conversation that Den-ius was told that he was to serve as assistant shop foremantoAbersold. The above testimony is credited.Denius further testified to a conversation with Abersoldat the beginning of February. His testimony with respectthereto is as follows:A. Lamont Abersold asked me if I would eat lunchwith him, and called me into his office and we wentin-we were eating our lunch,and Lamont Abersoldsaid to me-he asked me if I knew what the problem wasin the shop.He said it seemed to him there was an awful lot oftroublemakers in the shop, and he felt there was a lotof agitators,and he asked me if I had any idea as to whyand what the problem was.I told him that I felt the majority of the guys felt thatitwas poor wages,and used Scott Terflinger as anexample.I stated that"If you are going to pay a man$1.80 an hour,you are going to et $1.80-an-hour'sworth of work from him.'I said,You should give aman some type of incentive,"and Lamont said hedidn't know anything about that.He asked me again if I knew who the troublemakerswere,and he asked me if I had any idea as to whethersomebody was trying to organize a union in the shop,and I told him I did not.Abersold also testified to the conversation and his testimo-ny is not in conflict with that of Demus in any materialrespect except with reference to a union.He denied that heasked Denius if "somebody was trying to organize a unionin the shop."Denius' testimony is credited.Denius further testified,as did Martinez, that at the be-ginning of February there was a conversation between Ab-ersold and Martinez in which Abersold asked Martinez if hewere a "troublemaker" to which Martinez made no re-sponse.Abersold denied this testimony.The testimony ofDenius and Martinez is credited that Abersold did makesuch an inquiry of Martinez. While the term"trouble-maker," considered solely in the context of the incident inwhich it was used,would not appear to be particularlymeaningful,the inquiry must have been reasonably con-stured by Martinez to be an interrogation of whether or nothe was stirring up dissatisfaction with terms and conditionsof employment among his fellow employees and an interestin obtaining union representation.The record discloses thatnot only was there considerable discussion for months priorthereto among the employees about the value of obtainingunion representation in which Martinez participated butalso that he had voiced to management dissatisfaction withvacation benefits,that there were quite a number of confer-ences with him at his work station among the employees(which Moon testified he observed) and that there was dis-satisfaction among the employees with respect to the termsand conditions of employment(which Denius reported toMoon and Abersold and of which they were apparentlyaware).Abersold's inquiry of Martinez as to whether he wasa troublemaker must be viewed in context with these facts.Consequently,it is concluded that it was an inquiry into hisprotected activities and constituted interference,restraint,and coercion within the meaning of Section 8(a)(1) of theAct.'Denius further testified with respect to a meeting of su-ervisors held on February 3, 1971. His testimony is asfollows:A. Mr. Moon started the meeting by stating that hewanted to know what the problems were in the shop.2 It is noted that there was considerable discussion in the shop prior theretoabout the value of union organization and it appears that Demus had ex-pressed to others in management,at least to Moon,that he did not approveof unionization.Therefore,it is likely that such a question was raised betweenthe two supervisors.In any event, Demus was the more impressive of the twowitnesses as to this conflict in their testimony1 In order to resolve thisissue,it isnecessary to resolve the furtherissue3As set forth herembelow, the defense that Martinez was a supervisor atof whether or not Martinez and Denius, or either of them,weresupervisorsthe time and, therefore, not within the protection of the Act is found to bewithin themeaning ofthe Act at the time they were discharged.without ment. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe said it seemed to him that morale was down awfullylow with the men,and he wanted to know what theproblem was,and he said that as near as he could figurefrom the gatherings of the men and the way they werebunching together, and he spoke specically of agroup, a majority of them men in the shop always ateLunch together it seemed,and they seemed to be reallyhostile towards the company,and he said that hethought maybe they were trying to organize the union,and he turned to me-Iwas sitting on the end of hissofa that faces his desk,and he turned to me first andhe said,"Tim, do you know what the problem is," soI stated to him I felt that the majority of the men feltitwas poor wages, poor working conditions,unsafeconditions and inadequate tools.According to Deniusr testimony,he then cited the wagespaid to Terry Cates as an example.Denius' testimony con-tinues as follows:THE WITNESS After we finished talking about TerryCates,why, he says, "Well,it seems to me we've got anawful lot of problems in the shop,"and he said, "I wantto know who the troublemakers are, and who the agita-tors are,"and he says,"If any of you three guys findout who they are, I want them terminated immediate-ly," and he says,-he pointed toward the southwestcomer of the building,and leaned back in his chair,and he says, "I know that son-of-a-bitching Mexican inthe corner is a troublemaker here."Moon,in testifying regarding the February 3 meeting,admitted that he made reference to troublemakers, that hewanted to know who they were and wanted them terminat-ed. He denied that he made anyreference to the Union orany reference to a "Mexican."The above-quoted testimonyof Denius with respect to the meeting of February 3 iscredited.Said testimony is considered in resolving the issuesin this proceeding,particularly the discharges of Martinezand Denius.It is inferred from the record that by the useof the word "Mexican"Moon was referring to Martinez.Denius testified to a conversation that he,his brotherRodney,and Abersold participated in during the third weekof February.His testimony is as follows:A. I had taken my television set down to LamontAbersold's house to have it repaired-itwas on a Sat-urday,-and my brother and I had gone down thereand I had left the TV and Lamont Abersold,my broth-er and I were sittingin Lamont Abersold's garagedrinking beer and talking,and as usual the conversa-tion was directed around to Unimasco,and LamontAbersold said to my brother and I that he knew thatMr. Moon was anticipating a largge year,a big year witha lot of orders,and if my brother and I worked realhard with him and seen to it that the work was done,that he would see to it that we would both get raises.My brother said to him, "Well,how much of anincrease in pay do you think I would get if we had aunion in the shop,"and Monte [Abersold]said to him,"Why, you guys will never get a union in the shop," andthen we went on to discuss some of the other things atUnimasco,and then the conversation went on to otherthings, just this and that,and we got in Monty's car andwent to another guy's house.Q. Was your brother,Rodney Denius,employed byUnimasco at that time?A. Yes,he was.44While Demus was a supervisor at the time of this incident,it appears thathis brother,Rodney,was an employee within the meaning of the ActIn testifying with respect to the above-mentioned conver-sation,Abersold corroborated the above-quoted testimonyof Denius, but denied that any of the participants in theconversation mentioned the word union. While the above-quoted testimony is credited, particularly that Abersoldmade the statement, "Why, you guyswill never get a unionin the shop," nevertheless it is concluded that said testimonywill not support a finding that Respondent, by Abersold ssaid statement, violated the Act (contrary to GeneralCounsel's contention). Said statement could well have beenreasonably construed as no more than an opinion of theUnion's ability to attract adherents.5 In view of the circum-stances in which the conversation occurred and the relation-shipbetween the participants, it is concluded thatAbersold's expression of said o inion could not reasonablyhave interfered with, restrained, or coerced Rodney Deniuswithin the meaning of Section 8(a)(1) of the Act.1.Promulgation of amended plant rulesIt appears from the testimony of Moon and Abersoldthat on March 18, 1971, after Respondent received theUnion's petition for an election, the two had a conference.It is inferred from their testimony that a decision was madeto amend the plant rules and make the penalties more severein reprisal for the employees'interest in obtaining unionrepresentation and in order to discourage adherence to theUnion.Respondent contends that the decision to make suchamendments had been arrived at in order to overcome prob-lems with the employees with respect to attendance andlaxity in attention to duties.It is the Trial Examiner's opin-ion that the amendments were largely motivated by thereceipt of the Union's petition.It appears that the timingwas more than a mere coincidence.The amendments wereannounced and posted on March 23. Testimony that theamendments had been drafted prior to March 18 is notcredited.Itisinferred that thepreparationof theamendments after receipt of the petition caused the delaybetween the receipt of the petition on March 18 and promul-gation of the amendments on March 23.On March 23,Moon called a meeting of the employeesin which he announced changes in the plant rules and adrastic penalty(termination)for violations.Later in thatday, Respondent posted a notice that infraction of certainrules would result in immediate termination .6Respondent contends that at the meeting of March 23Moon announced a rule(which was not contained either inthe previous plant rules or in the posted notice)to the effectthat leaving the plant at any time without permission wouldbe grounds for immediate termination.In support of thiscontention,Respondent introduced testimony (to that ef-fect)of Moon, Abersold,and William Miller, who appar-SThere isno basis for inferringthat it waseither athreat to resort tounlawful means to prevent union organization or to refuse to recognize andbargain withthe Union should it obtain majorityrepresentation.6 The noticereads as follows-March 23, 1971The workatmosphere in the shop has reached a stateof anarchy. There-fore, any furtherinfraction of the followingCompanyRules will resultin immediate terminationI.Unauthorizedabsence or lateness.2 Failureto clock in or outat lunch time or in the morning or evening.3.Refusing or arguing about work assignments.4.Anyun-necessary yelling or shouting or disruptionof work.5Not remaining in one'swork area.6. Takingout tools fromthe tool crib without a tool chip./s/ Lamont Abersold/s/ F A. MoonLamont Abersold,Shop ForemanF. A. Moon,President UNIMASCO, INC.403ently is also a supervisor.Miller was an unconvincing wit-nesswho displayed a hazy recollection and had to be led.The testimony of General Counsel'switnessesthat no suchrule was announced at the meeting was more convincingthan that of Respondent'switnessesto the contrary. (Thematter of this rule is of importance since it appearsthat thenext day Martinez and Denius were dis- charged for violat-ing such a rule.)In view of the finding that the promulgation of theamendments to the rules and the announcement 7 of thesevere penalty of dismissal for infractions of such rules werein a large part in reprisal for employees' interest in obtainingunion representation and in order to discourage adherenceto the Union, it is concluded that said action (on March 23,1971) violatedSection 8(a)(1) of the Act as contended byGeneral Counsel.2.The discharge of Martinez and DeniusOne of the benefits enjoyed by employees was an af-ternoon break of 20 minutes. On March 24, Martinez andDenius punched out at the commencement of the afternoonbreak, left the plant premises in an automobile and, whenthey returned, punched in. Their time records disclose thatthere was a lapse of 19 minutes between the time theypunched out and punched back in. Martinez and Deniuscredibly testified that immediately after their return Ab-ersold discharged them "for leaving the premises withoutpermission." It appears from their credited testimony thatprior to March 24 they were never required to obtain per-missionfor leaving the premises during afternoon breaks,although they frequently did so, and were never reprimand-ed for failing to obtain permission 8Moon testified to the incident of the discharges of Marti-nez andDenius asfollows:A. I heard the return-to-work horn sound during thebreak time, and at the same time I saw Martinez andDenius-Isaw two employees drive back around theback of our building very fast, and they came in theback door and it turned out to be Timothy Denius andFrank Martinez.I asked Abersold if he had given them permission toleave, and he said no, and I said, "Well, you can't havethat.You will fire them immediately for leaving theplant without permission." This was directly-directlyaaunting [sicrthe. speech I had made the day before.They were supervisors and they were supposed to setan example. In its brief Respondent sets forth addition-al reasons for their discharges? It appears from Moon'stestimony that the additional reasons were mere after-7While the penalty of dismissal of some rules was set forth in preexistingrules there is no showing that it was previously enforced and it appears thatsubsequent to March 24 the penalty of dismissal was withdrawn for viola-tions which earned the penalty of dismissal.sThis testimony was, in effect,corroborated by the testimony ofRespondent's witnesses that the requirement to obtain permission was insti-tuted on March 23.9 The additional reasons as set forth in the brief are as follows:Mr. Denius had a poor record with respect to absenteeism and tardiness.The day before his discharge he was given a written reprimand forexcessive absenteeism.In January 1971 Mr. Martinez was reprimandedby Mr.Moon,president of the Respondent.He was told at that time thathiswork was getting slower and slower;that he was setting a badexample for the men as a supervisor and if he didn't improve he wouldhave to be replaced.It is noted that the testimony elicited in support of the additional reasons isnot convincing.thoughts and that there is no basis for inferring that heconsidered the additional reasons at the time he in-structed Abersold to terminate the two men.Respondentalleges asan affirmative defense that Marti-nez andDenius were, at the time of their discharges, super-visors within the meaning of the Act and, therefore, werenot protected thereunder.Martinez, who at the time of his discharge had been anemployee of Res ondent for 19 years, was appointed to theposition of shop foreman in the middle of 1967 which posi-tion he held for a little more than a year. He stepped downfrom that position at his request but assisted the newlyappointed shop foreman for a brief period in theassump-tion of his duties. However, it appears that the shop foremandid not remain very long and, instead of another shop fore-man being appointed, the plant was divided intosectionsand Martinez supervised the machine shop. At that time,Abersold supervised "fabricating" and othermen super-vised othersectionsof the shop. It further appears thatabout the middle of 1969 Abersold was made shop foreman.It also appears from the record that Martinez workedalone in the machine shop and on occasionsone or two menwere assigned by Abersold to work there with him. Basedon credited testimony, it appears that for a considerableperiod prior to his discharge Martinez did not exercise anysupervision over the one or two men who sporadicallyworked with him in the machine shop or made theassign-ment of said men into or out of the machine shop.It appears from the record that starting in 1968 or 1969a chart of the supervisors of the various sections of the plantwas posted by management and that it contained the nameof Martinez as supervisor of the machine shop. However, itfurther appears that sometime after it was posted a line wasdrawn through Martinez'name.Denius testified that heattended a supervisorymeeting inJune 1970 at which Mar-tinez was not present and that at the meeting Moon an-nounced that Martinez was no longer a supervisor. Thistestimony was denied by Moon and Abersold. Denius fur-ther testified that when the meeting was over Abersoldscratched out Martinez' name on the supervisory chart, thathe and Miller were present when this occurred, that Millerasked Abersold why he had done so, and that Abersoldreplied that Martinez was no longer a supervisor. Abersolddenied that he drew a line throuMartinez' name on thesupervisory chart and Miller testified that Martinezhimselfdid it himself which Martinez denied.As stated hereinabove, Miller was not a convincing wit-ness and the Trial Examiner is of the opinion that littleweight can be given to his testimony. Demus and Martinezwere the more convincingwitnesseswith respect to the an-nouncement of Martinez demotion from supervisory statusand with respect to how his name was stricken from thesupervisory chart. Furthermore, the testimony of Martinezand other General Counsel'switnessesthatMartinez didnot exercise any supervisory authority after June 1970 andattendedno meetingsof supervisors after said date is cred-ited. Abersold and Moon testified that Martinez did attenda meetingof supervisors in the beginning of 1971. However,it is noted that Moon testified that he-reprimanded Marti-nez inJanuary 1971 for not attending supervisorymeetings,and that Martinez denied he received such a reprimand.Martinez' denial is credited, but it is inferredfrom Moon'stestimony that Martinez had not been attendingmeetings ofsu ervisors. Further, as to the testimony of Abersold andMoon that Martinez attended a supervisors' meeting in Jan-uary or February 1971, it is noted that Moon testified thatsupervisors'meetingswere held after 5 o'clock and the time-cards would indicate the presence of supervisors at such 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetings.However,the timecards of Martinez for the peri-od in question were not introduced by Respondent, al-though they were in the hearing room.Consequently, it isfound that Martinez did not attend any supervisors' meet-ings after June 1970.It is further noted that the chart of the supervisors whichhad been posted in the shop by management remained post-ed for a considerable period of time with Martinez' namedeleted therefrom by the line drawn through it. It is reasona-ble to assume that the notice was intended to advise employ-ees of who their supervisors were.If the deletion ofMartinez'name from the notice had been inappropriate, itappears reasonable to assume that Respondent would havetaken some action to correct the misinformation conveyedby said deletion of Martinez'name.Respondent offered noexplanation of why such action was not taken.Based on the above findings,it is concluded that Marti-nez was not a supervisor within the meaning of the Act atthe time of his discharge on March 24, 1971,but that,rather,he was an employee within the meaning of the Act.As to whether Denius was a supervisor or employee with-in the meaning of the Act at the time of his discharge onMarch 24, 1971, it is noted that the parties stipulated thathe was a supervisor up to March 1p8,1971. The issue iswhether or not on that date he became an employee withinthe meaning of the Act.General Counsel contends that hewas demoted at that time and Respondent contends that hecontinued in the status of a supervisor.There is no dispute in the record that on March 18 Ab-ersold had a conversation with Denius in which he told himto cease acting as his assistant shop foreman and to confinehimself to working in the sheet metal department.There isa contradiction in the testimony,however,as to what wasstated by Abersold.Demus' testimony as to the conversa-tion at that time is as follows:A. Mr. Abersold told me-he called me into his of-fice and Mr.Abersold told me that Mr.Moon told himto inform me that I would no longer be working as asupervisor,that I wasn't needed,and he said that Mr.IVroon said that there was no parts coming in at thattime,that I wouldn't-that there was a slowup, that Iwouldn't be needed anymore as a supervisor and thatIwas supposed to go over and work in the sheet metaldepartment and spray painting.I asked Monty why-I asked him what I had donewrong.I asked him if I wasn't doing my job as supervi-sor, and Monty said to me, "Well,it seems to me youare doinga lot of screwingoff lately," and I asked him,"What do you mean,"and he says, "Well, I see you allover the shop."He says,"First,you are back theretalking to Frank Martinez and then you are across theshop talking to someone else, and then over in anotherpart of the shop with someone else,and it seems to meyou are just not doing your job. You are just screwingoff a lot,"and then he says, "What are you doing backthere talking to Frank,"and I told him, I says, "I goback to see Frank to check on parts and see if he hasthem completed or not for jobs on machines,"and hesays, "Well,I think you are back there stirring up trou-ble with him too."I told him,I says, "Mr. Moon told me I was notsupposed to work at all, that I was supposed to doust-see to it that the work was done and being per-formed correctly and done on time,that I wasn't sup-posed to work at all. I was just supposed to superviseand he didn'twant me doing anything manual."Monty says to me, "Well, you don'thave to worryabout that anymore."He says, "All I know is you aresupposed to go to work in the sheet metal department."So that was the end of the conversation.Abersold testified that as of the first part of March Den-ius was "in charge of paint,sheet metal and final assembly"and that "he had roughly seven or eight men" under him.Abersold's testimony as to his conversation with Denius on'March 18,is as follows:A. Mr. Denius mentioned that the guys didn't havemuch to do, and their moralewas going down due tothe fact that they didn't have parts and they couldn'tassemble the machines, and that's when I told him togo over into sheet metal because once we did get theparts in, then we would be ready for the sheet metalwork, but at that time, the sheet metal work was be-hind.Q. Would you restrict yourself to what you told Mr.Denius on that occasion.A. That's when I told him that it would probably bea week before the parts would come in or maybe long-er.There was no way of telling.I asked him then if he would go over tosheet metaluntil the partscame in, and then I told him that I wouldwatch final assembly.Denius testified that Abersold did not tell him that thechange in his workassignment was only temporary.According to credite testimon , it appears that after theabove conversation with Abersold, Denius informed vari-ous employees that he was no longer their supervisor andwhen they sought instructions he referred them to Abersoldand stated that he was no longer a supervisor. It is inferredfrom this credited testimony that Demus must have under-stood from his conversation with Abersold that he was nolonger vested with supervisory powers. It further appearsfrom credited testimony that in the few days that he wasemployed between March 18 and his discharge on March24 he did not exercise any supervisory powers.With respect to the contradiction in the above testimonyof Denius and Abersold, Denius was the more convinc-ing witness of the two and, therefore, his testimony is cred-ited.10It is concluded, based on the above findings, that at thetime of his discharge on March 24, 1971, Denius was anemployee within themeaning ofthe Act.Based on credited testimony, it appears appropriate toinfer that Moon and Abersold strongly suspected Martinezof stirring up employees' discontent with their terms andconditions of employment and of interesting them in unionrepresentation. It further appears appropriate to infer fromcredited testimony that Moon,because of Denius' apparentsympathy with the employees' grievances and because of hisassociation withMartinez, suspected Denius of favoringunion representation."While it is well established that an employer may lawfullydischarge an employee for any reason, howsoever unjustifi-able, as long as it is not discriminatory, nevertheless, thelack of merit in the reason advanced for the discharge maybe considered in determining whether or not a discriminato-ry motive existed. Both Martinez and Denius were appar-entlywellqualifiedworkmen.Martinez had been inRespondent's employ for 19 years and for a period of over10 The above-credited testimony with respect to Dennis'reaction to hisconversation with Abersold in informing employees that he was no longer asupervisor supports this finding.It would appear that if Abersold's testimonyis the correct version of what was stated, that Dennis'assignment to sheetme-tal work was to be only temporary,Demus would not have reacted as he did.11 It is noted that,according to his credited testimony,Dennis did sign aunion authorization card shortly after he was demoted UNIMASCO, INC.405a year had, as above noted, held the job of shop foreman.Denius, who had been employed for a period of 3 years,must have been considered as well qualifiedsincejust 2 or3 months before his discharge he was appointedassistantshop foreman to Abersold. Moon's testimony clearly re-veals that he discharged them for leaving the plant on their20 minute afternoon break without permission. It is inferredfrom Moon's testimony that he either believed that he hadexpressly promulgated such a rule verbally the previous dayor that he thought such a rule was implicit in the rules whichwere announced. The penalty of termination for the break-ing of such a rule would appear, in the circumstances, to berather drastic. It is noted that the penalty of dismissal forviolatingsimilar rules(as posted on March 23) was reducedshortly thereafter. Furthermore, there is no showing that theviolationof similar rulesprior to March 23 was punished bydismissal. In any event, whether the rule against leaving theplant without permission was promulgated on March 23 orcreated at the time Moon decided to discharge Martinezand Denius, it was violative of Section 8(a)(1) of the Act 12and, therefore, termination for the violation of said rule isviolative of Section 8(a)(3) and (1) of the Act.Ertel Manu-facturing Corp.,147 NLRB 312, 323. It is further concludedthatMoon, despite the fact that both men were well qual-ified workers, utilized the aforesaid rule about leaving theplant because he suspected Martinez and Denius of unionactivity.This further supports the finding that their dis-charges were violative ofSection 8(a)(3) and (1) of theAct.3.Respondent's conduct with respect to Gary WisemanGeneral Counsel contends that Respondent violated Sec-tion 8(a)(1) of the Act by Abersold inflicting bodily injuryon Wiseman in order to discourage him from adhering tothe Union, and that several days later Respondent construc-tively dischargedWiseman in violation of Section 8(a)(3)and (1) of the Act. In support of said contentions, GeneralCounsel relies on the testimony of Wiseman. Wiseman testi-fied to a conversation he had with Abersold on March 30,1971, as follows:A. I had just come in from break and there wasobvious tension in the air, couldn't talk to no one andso forth, and I finally asked Mr. Abersold what ev-eryone was so uptight about, and he said,. "For noreason,"and I asked if it was because of the union, orbecause of the parts shortage, and he said, "I don'tbelieve I need to answer that."I said, "Is it because of the union, or can we antic-ipate layoff," and that was what I was most concernedabout,was alayoff, and he said that everyone in theshop knew what it was about, so I inferred from his-MR. LERTEN: I object to what the witness inferred.TRIALEXAMINER:Sustained.Q. (ByMr. Greaves) Just state what was said.A. Okay. I asked what was wrong with the union,and he looked at me and he said, "So, you're one ofthose," and I asked what he meant by that, and he said,"You will find out soon enough," and he turned aroundand walked away back to his office.12For the reasons set forth hereinabove.13 In arriving at the conclusion that Martinez and Denius were employeeswithin the meaning of the Act and thus were within the protection afforded"employees"thereunder,the Trial Examiner, has not failed to consider thefact that neither suffered a reduction in pay at the time of his demotion. Thisfactor was not considered sufficiently persuasive to overcome the other fac-tors on which the conclusion is based.Abersoldwas questioned about the above-quoted testimonyofWiseman and, in effect,denied all of said testimony.Wiseman further testifiedthat shortlyafter the conversa-tion he wasasked by Abersoldto assist him in a weldingoperation during which his finger was burned and a ring hewas wearing was damaged. Wiseman's testimony with re-spect to said incident is as follows:A. Yes.Iwas working at the one machine and hecalled me over to a different one. He held up a smallpiece of steel maybe three inches by three inches byone-half or three-quartersof an inch thick.He had awelding hood in his hand,and he said, "Iwant you tohold this."I asked if he was oing to weld it.At firsthe said yes,and I said I would like to have a pair ofgloves,and he had a weldin rod in his hand at the timehe held it out,and he says, `How would you like to belit up by this,"and I just looked at him andhe says,"You don'tneed any gloves."I said,"If you're goingto weld to it,I need a pair of gloves."Then he said he wasn't going to weld to it, he wasgoing to use it as a guideline and be welding clear upfront.A. So, I again requested gloves and he said I didn'tneed them, he was going to be welding clear up front,so I went ahead and held the piece, and he startedputting his helmet down, so I looked away, and that'swhen he struck an arc right across my wedding ring.Q.What happened, if anything, after that?A. Well, I moved pretty quickly. It burnt the side ofmy hand at the same time, and he raised up, raised thehelmet from over his face and he laughed.Q. After you were burned, did Mr. Abersold attemptto help get you medical attention?A. No. I went to the restroom. I was going to try toget the ring off and he came in there. I was runningwater over my hand trying to get the ring off, andasked if he had anything for a burn and he said no, theyhad nothing, and he wanted to know what I was doing,and I told him I was trying to get the ring off, and I keptdoing this.I askedagain ifI couldn't see a doctor and get some-thing for it, and he said, "You can take care of thatwhen you get off, which is just a matter of a few min-utes anyway."Q. What else, if anything, happened that afternoon?A. Well, when I was trying to get it off and askingfor something to put on it, and he said no, that he didn'thave anything, and he wanted to know how bad it was.He asked once how bad it was, and I said it was burnt,and he said he had nothing to put on it.Q. Did Mr. Abersold at any time apologize to you forwhat happened?A. No.Abersold testified (with respect to the incident in whichWiseman's finger was burned) that he was "tacking"14 onthat occasion and requested Wiseman to hold one of thepieces so that he could fasten the two pieces together withan electric torch. Abersold further testified as follows:A. It struck an arc, and as I struck the arc, I felt himmp back and when I raised by hood up, he burnedhis finger, so I looked at his finger and it was-youcould see where it was black so I told him to go wash14 It appearsthat tacking consistsof spot welding, that isputting in weldsto hold twopieces together rather thanto firmlyfasten them together. 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDit off, so he went in the restroom and washed his handoff.Q. Did you aim that arc at Mr. Wiseman's hand?A. No, sir.Q, What did you aim it at?A. At the piece I was welding to the frame.Q. How far away was that?TRIALEXAMINERHow far away from his hand wasthe point at which you were welding?THE WrrNess Probably, roughly five inches.THE WITNESS And, you could see where it was blackand a spark had rolled down there and when I saw that,that's when I told him to go wash his hand, wash it off.Abersold further testified as follows:Q. Did you lookatMr.Wiseman'sring and finger?A. Yes, sir.Q. What did you see?MR. GREAVES Objection, Your Honor. When did helook at the finger?Q. (By Mr. Lerten) Did you look at it immediatelyafterMr. Wiseman said his finger was burned?A. I looked at it but I didn't look at it that close. Iwanted him to go wash it off so I could see how baditwas burned.Q.When you looked at it immediately after Mr.Wiseman said his finger was burned, what did you see?A. I seen a spark aboutas big as apinhead had rolledunderneath the ring which would have caused it toburn his finger because of the ring holding that pieceof slag there.If it had hit just his finger and rolled off-Q. When you told Mr. Wiseman to go wash off hishand, did he say anything?A. No, he went in and washed his hand off.Q. Didn't say anything?A. No, just said he got burned, that's all.Q. After Mr. Wiseman had washed off his hand, howlong was it after that that he came back and-well, thathe came back?A. I would say probably two or threeminutes.Q. Did youlook at his finger at that time?A. Yes.Q. What did you see?A. I seen a burnt place on his finger, looked like itwas about, oh, probably 1/8 of an inch in diameter, andthen there was a place there on thering, a littleidenta-tion where it looked like a spark had hit ring, hit his nngand burned into his finger.Q. Did you examine the ring at that time?A. No, I paid more attention to his finger than I didto the ring.Q. Did you and Mr. Wiseman have any conversationafter he came back from washing his finger?A. He askedme what I was goingto do about therin .6. What did you say?A. I told him I would talk to Mr. Moon about it. Ididn't know whether our insurance would cover it ornot.Q. Was that the whole conversation during this inci-dent?A. As near as I can remember, yes.Q. You don't recall anything else?A. No.Q.During this incident involving Mr.Wisemanwhen you and he were welding together, did you, at anytime,ask Mr. Wiseman how would he like to be lit up,or words to that effect?A. No, sir.Q. When you told Mr. Wiseman to "Hold this pieceof metal,"did you tell him where to hold it?A. I told him to hold it on the end,which he did.Q. During this incident,did you, at any time,laugh?A. No, sir.Q. During this incident,did Mr.Wiseman ask you ifyou had anything for a bum,or words to that effect?A. I told him we had a first aid kit in the stockroom.Q. Did he ask you, or did you just volunteer [sic]that?A. I told him.I says, "You'd better go get the firstaid kit we have in the stockroom and use it."Q. Did Mr. Wiseman ask to see a doctor after he wasburned?A. No, sir.Q. Did you apologize to Mr.Wiseman because hewas burned at any time?A. No, I just said I was sorry to see that he gotburned.Of the two witnesses,Abersold was the more convincingand, therefore,his above-quoted testimony is credited. TheGeneral Counsel contends that Abersold burned Wiseman'sring and finger deliberately by directing the electric arcagainst the ring. It appears,however,from the creditedtestimony of an expert witness,that in the circumstances anarc could not have been created between the electrode andthe ring since the ring was not grounded,it is necessary tohave a completed circuit in order to achieve an arc,and thecircuit cannot be completed unless the metal against whichthe intended arc is directed is grounded.It follows, there-fore,that,since the circuit could not have been completedif the electrode had been aimed at the ring on Wiseman'sfinger,the injury to his finger and damage to the ring wasnot deliberately inflicted.Furthermore,it appears from thetestimony of said expert witness that the damage to the ringcould not have been the result of an arc against it but wascaused by a spark or a piece of burning slag(which it isinferred flew against Wiseman's ring and finger accidental-ly).did not return to work the following day but didreturn the next succeeding day. It appears from creditedportions of the testimony of Wiseman and Abersold thatWiseman asked to be compensated for the damage to hisring on two occasions,that Abersold after checking withMoon told him that he did not think the Company wouldcompensate him but that he could file a claim with theinsurance company.It further appears that the second timehe was denied compensation from the Company for his rind,he told Abersold that he was quitting his job. Abersold stestimony denying that he, in effect,told Wiseman that "thesame thing could happen again or worse and then hewouldn'thave anyjob anyway"is credited.It is concludedthat Wiseman quit his job in anger over Respondent's refus-al to compensate him for damage to his ring and not, asGeneralCounsel apparentlycontends,in fear that Respon-dent would again inflict physical injury upon him.Further, it appears that there is no basis for finding thatthe Respondent had any discriminatory motive in its con-duct in the above-mentioned events which precipitatedWiseman's decision to quit his job.It is concluded that General Counsel has failed to sustainhis burden ofproof of the allegation that Respondent viola-ted Section8(a)(1) of theAct by inflicting personal injury UNIMASCO, INC.407on Gary Wiseman. It is further concluded that GeneralCounsel has failed to sustain the burden of proof of theallegationthat Respondent constructively discharged GaryWiseman in violation of Section 8(a)(3) and (1) of the Act.4.Other allegations in the complaintThe complaint alleges violations of the Act which are notmentioned in General Counsel's brief,although it containsrecitals of facts which might be related to said allegations.It appears that on April 8 Moon called a meeting ofemployees and supervisors in the shop and told them thatthere would be an election in the plant.It does not appearthat in his statements made at said meeting (as to whatmight result from the election)he violated Section 8(a)(1) ofthe Act."There is testimony recited in the brief with respect to aconversation between Moon and Cates toward the end ofApril. It appears from credited testimony that about amonth after Denius was discharged Moon appointed Catesto fill the vacant supervisory position of assistant foremanwhich had been previously held by ^Denius,but stated thathe could not give Cates a raise until "after the union troublewas settled."It is inferred from Cates' credited testimonythat at the time the above-quoted statement was made tohim with respect to a raise he had been convbrted to asupervisor within the meaning of the Act. Therefore, saidstatement is found not to have been violative of the Act,since it cannot be found that it interfered with,restrained,or coerced him in the exercise of protected activitiesas anemployeewithin the meaning of the Act.16There is also a recital in General Counsel's brief of testi-mony with respect to two conversations between Steve Fer-ron, an employee,and Abersold in the second week of May1971. As to the first conversation,Ferron testified that whenAbersold was passing out literature for the Company heasked Ferron if he "really wanted the union to come in" towhich he responded that he "really couldn't tell." Abersolddenied that he made such an inquiry of Ferron.With respectto this incident,Ferron was the more convincing of the twowitnesses and, therefore,his testimony is credited.It is con-cluded that in the context of the entire record the inquiryinterfered with,restrained,and coerced him, and,thereforeconstituted unlawful interrogation in violation of Section8(a)(1) of the Act.The second conversation was initiated by Ferron's askingAbersold about his (Ferron's)work classification, in thecourse of which conversation Ferron inquired about thepossibility of a payincrease.Ferron testified as follows:A. I asked him why I hadn't received a raise and hesaid,"Well, ["]-he said that he couldn'tdo anythingabout that,that he was in the middle,you know, andhe couldn't say either way what happened,but if Iwanted to work full time that summer-I was onlyworking times-working parttime,and they had frozenmy hours so I could not work full time, and I asked himif this condition would continue and he said it would,but it could change and there was a possibility that ticould be a raise later on,depending on how things15Moon recitedthree alternative results, noneof which can be reasonablyconstrued as a statementwhich "interfered with,restrainedor coerced" theemployees.He also statedthat the Unionin a plant as small asRespondent'swould be "senseless."This would appear to be astatementof opinion pro-tected bySec. 8(c) of the Act.16 In the circumstancesitappears unnecessary to resolve the issue ofwhether thestatementwould have been unlawful if it had been made to anemployee.turned out, but I put two and two together for myself.ssQ. (By Mr. Greaves) Is that all you recall about theconversation?A. Yes.Q. Now, during this conversation, did Mr. Abersold,or did he not say that your raise depended on how theelection came out?MR. LERTEN: Objected to as leading. The witness hasalready accounted the conversation, Mr. TrialExamin-er.has indicated his recollection is exhausted.You may answer.THE WITNESS. Yes, he did.TRIAL EXAMINER: I'm sorry, I didn't hear you.THE WITNESS- Yes, he did.TRIAL EXAMINER- What did he say?THE WITNESS. He stated it would depend on how theforthcoming election would turn out, whether or not-TRIAL EXAMINER- You first testified that it was-thathe said it depended on how things turned out-THE WITNESS:He was referringto the election.TRIAL ExAMINER: Did he use the word "election," ordid he-THE WITNESS: Election.TRIAL EXAMINER-word "thing?"THE WITNESS:Election.to mean "election," or do you definitely recall that heused the word "election?"THE WITNESS: Election.TRIAL EXAMINER It's now your recollection he said"election?"THE WITNESS: Yes, sir.On the other hand, Abersold testified as follows with respectto Ferron's inquiry abouta raise:A. I told him that due to the fact he was workingthere part-time, some weeks he was only putting in 15hours a week. I told him I didn't think he would get araise until later on.Q. Did you say that whether or not he would get araise would depend upon how things turned out, howthe election turned out, or words to that effect?A. I told him that if the production went up, and wehad been having some trouble for quitesome time, andI told him if production would increase,I imaginedeverybody would get a raise later on.Q. Did you say anything about an election?A. No, sir.DQ. Did you ever, at any time, tell Steve Ferronwhether or not he got a raise depended on how theelection turned out at Unimasco, or words to that ef-fect?A. No, sir.With respect to this incident, Abersold was the more con-vincing of the two witnesses 17 and, therefore, his version ofwhat was said is credited. Consequently, it is concluded thatr/ It appears that Ferron's recollection was faulty and that the referenceto an election to which he testified was likely an inference which he drewwithout an apparent reasonable basis therefor. 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDthere is no basis for finding that Respondent violated Sec-tion 8(axl) of the Act by statements made to Ferron in thecourse of the aforesaid conversation.W. THE OBJECTIONS TO THE ELECTIONOn or about May 25, 1971, the Union filed objections tothe election held on May 18, 1971. The objections are asfollows:1.Between thedate of the filing of the petition [March17, 1971] and the day of the election [May 18, 1971]the Employer discharged three employees becausetheyengagedin activities on behalf of the Petitioner.2. Betweenthe date of the filing of the petition and theday of the election the Employer interrogated em-ployees concerning their union activities and the un-ion activities of their fellow employees.3. Betweenthe date of the filing of the petition and theday of the election the Employer threatened employ-ees with reprisals because of their union activitiesand smypathies.By the acts and conduct aforesaid and by other acts,conduct and threats the Employer interfered with thefree choice of the employees in the election and theelection should be set aside.With respect to Objection 1, it has been found here-inabove that two employees (Martinez and Denius)were discriminatorily discharged within the materialperiod. Although it has also been found hereinabovethat the third employee (Wiseman) was not discrimina-torily discharged, nevertheless, it is concluded that, inmaterialsubstance,Objection 1 is sustained by the rec-ord.With respect to Objection 2, it has been found here-inabove that Respondent did unlawfully interrogateFerron approximately a week prior to the election and,therefore, Objection 2 has been sustained.19With respect to Objection 3, the record will not sus-tain a findingthat the Company threatened employeeswith reprisals because of their union activities and sym-pathies. Therefore, it is concluded that Objection 3 iswithout merit.The aforesaid objections to the election filed by theUnion also refer generally to "other acts, conduct andthreats." It has been found hereinabove that on March23 the Company promulgated amendments to its plantrules in violation of Section 8(axl) of the Act which,it isfound, interfered with the election. Therefore, thisgeneralobjection is found to be meritorious.In view of the above findings with respect to theobjections to the election, it is concluded that the Em-ployer interfered with the exercise of the freedom ofchoice of the employees in the selection of a bargainingagent anditwill, therefore, be recommended that theelection of May 18, 1971, be set aside and a new elec-tion held at an appropriate time to be fixed by theRegional Director.V. THE EFFECT OF THE I UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent set forth insection III,above, occurring in connection with its opera-tions set forth in section I, above, have a close, intimate, andisAlthough it has been foundhereinabove that Martinez wasunlawfullyinterrogated,said unfairlabor practice occurred prior to the date of the filingof the petition for anelection.substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-mg and obstructing commerce and the free flow thereof.VI THE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tices found herein and take certain affirmative action, asprovided in the recommended Order below, designed toeffectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Frank Martinez and Timothy Denius, it will berecommended that Respondent be ordered to offer themimmediate and full reinstatement to their former jobs or, iftheir jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rights andprivileges. It will be further recommended that Respondentbe ordered to reimburse Martinez and Denius for any lossof pay they may have suffered as a result of their discrm ina-tory discharges in the manner set forth inF.W. WoolworthCompany,96 NLRB 289, 291-293, together with 6-percentinterest thereon in accordance withIsis Plumbing & HeatingCo., 138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record of the cases, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent violated Section 8(a)(3) and (1) of the Actby discharging Frank Martinez and Timothy Denius onMarch 24, 1971.4.Respondent violated Section 8(a)(1) of the Act by thefollowing conduct:(a)Unlawfully interrogating Frank Martinez at the be-ginning of February 1971 and Steve Ferron during the sec-ond week of May 1971, and(b) Promulgatingamendmentsto its plant rules on March23, 1971, in reprisal for its employees engaging in activitiesprotected under the National Labor Relations Act, asamended, and in order to discourage adherence to the Un-ion.5.The General Counsel has failed to sustain the burdenof proof that Gary Wiseman was constructively dischargedby the Respondent in violation of Section 8(a)(3) and (1) ofthe Act.6.The General Counsel has failed to sustain the burdenof proof of the allegations of violations of Section 8(a)(1) ofthe Act other than those specifically found hereinabove.Upon the foregoing findings of fact, conclusions of law,and upon theentirerecord, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:'ORDERRespondent, Unimasco, Inc., its officers, agents, succes-sors, and assigns, shall:19 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec. 102 48of theRules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes. UNIMASCO, INC.1.Cease and desist from:(a) Discouraging membership in the Miscellaneous Ware-housemen,Drivers&Helpers Local 986,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,or any other labor organization, bydiscriminating against its employees in regard to hire andtenure of employment or any other term or condition ofemployment.(b)Unlawfully interrogating employees with respect totheir protected activities.(c) Promulgating amendments to its plant rules in reprisalfor its employees engaging in protected activities or in orderto discourage them from adhering to the Union.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer to Frank Martinez and Timothy Denius imme-diate and full reinstatement to their former jobs or, if theirjobs no longer exist,to substantially equivalent positions,without prejeudice to their seniority or other rights andprivileges.(b)Make Martinez and Denius whole for any loss of paysuffered by them by reason of their discriminatory dis-charges in the manner set forth in the section hereinaboveentitled "The Remedy."(c) Immediately notify Frank Martinez and TimothyDenius,ifpresently serving in the Armed Forces of theUnited States, oftheir rightto full reinstatement, upon ap-plication after discharge from the Armed Forces,in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.(d)Upon request,make available to the Board or itsagents for examination and copying all payroll and otherrecords containing information concerning Respondent'sbackpay obligation under this recommended Order.(e) Post at its place of business in Gardena,California,copies of the attached notice marked"Appendix."20 Copiesof said notice on forms furnished by the Regional Directorfor Region 21, after being duly signed by an authorizedrepresentative of Respondent,shall be posted by Respon-dent immediately upon receipt thereof and maintained byit for 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced,or cov-ered by any other material.(f)Notifythe Regional Director for Region 21, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent has taken to comply herewith."The allegations that Gary Wiseman was constructivelydischarged in violation of Section 8(a)(3) and(1) of the Actare hereby dismissed.The allegations of violations of Section 8(a)(1) of the Actwhich have not specifically been found hereinabove to havebeen sustained are hereby dismissed.It having been found that certain of the objections to theelection filed by the Petitioner in Case 21-RC-12122 are20 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Order of the National Labor RelationsBoard."21 In the eventthatthis recommendedOrder is adopted by the Board after409meritorious, it is recommended that the election of May 18,1971, be set aside and a new election be held at an appropri-ate time to be fixed by the Regional Director.exceptions have been filed,this provision shall be modified to read:"Notifythe Regional Director for Region 21, in writing,within 20daysfrom the dateof thisOrder,what steps the Respondent has takento complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discourage membership in the Miscella-neous Warehousemen, Drivers & Helpers Local 986,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any otherlabor organization, by discriminating against our em-ployees in regard to hire and tenure of employment oran.Z* other term or condition of employment.W E WILL NOT unlawfully interrogate employees withrespect to their protected activities.WE WILL NOT promulgate amendments to our plantrules in reprisal for employees engaging in activitiesprotected under the National Labor Relations Act, asamended, or in order to discourage them from adheringto the Union.WE WILL NOT in any other manner interfere with, re-strain, or coerce employees in the exercise of rightsunder Section 7 of the Act.WE WILL offer to FrankMartinezand Timothy Den-ius immediate and full reinstatement to their formerjobs or, if their jobsno longer exist, to substantiallyequivalent positions, without prejudice to their semon-ty or other rights and privileges, and make them wholefor any loss of pay suffered by them by reason of theirdiscriminatory discharges.WE WILL notif immediately Frank Martinez and Ti-mothy Denius, ifpresently serving in the Armed Forcesof the United States, of their right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.UNIMASCO, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byan one.is noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 849 South Broadway, Eastern Co-lumbiaBuilding,Los Angeles, California 90014, Telephone213-688-5229.